Citation Nr: 0623207	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  02-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.

In July 2005, the Board issued a decision by which the 
veteran's claim was denied which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2006, a Joint Motion for Remand (motion) was submitted 
to the Court by which an order for vacating and remanding the 
Board decision was sought.  The Court granted the motion 
later that same month and this matter is again before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As per the motion and Court order and a review of the 
evidence, some additional development is required prior to 
appellate review of this claim.

A review of the record indicates the veteran receives regular 
treatment for his service-connected PTSD.  See September 2001 
hearing transcript.  His current VA treatment records should 
be obtained.  

The veteran also testified that his medications precluded 
driving although the employment evidence suggests this may 
also be due to his visual difficulties.  Additionally, the 
May 2004 VA examination report shows the veteran's treating 
therapist suggested that the veteran's condition was 
worsening, the examiner indicated that there was not such 
worsening based solely on the veteran's PTSD symptomotology.  
The examination report indicates the veteran had depression 
associated with his non-service-connected visual problems.  
When it is not possible to separate the effects of the 
service-connected condition from a non-service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  A VA 
examination is necessary to determine whether the veteran's 
increased psychiatric symptoms can be medically attributable 
to the veteran's service-connected PTSD and which symptoms 
are medically attributable to any non-service connected 
condition and whether his medications precluded driving.  38 
C.F.R. § 3.159(c) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
the veteran is properly notified of the 
evidence needed to substantiate his 
increased rating claim, to include 
notification regarding potential 
effective dates.

2.  Obtain the veteran's VA medical 
records from September 2004 to the 
present from the VA medical facility 
located in Texarkana, Texas, and/or 
Little Rock, Arkansas.

3.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and extent of his service-
connected PTSD.  

Included in the report should be a 
determination as to which symptoms are 
medically attributable to the veteran's 
service-connected PTSD and which symptoms 
are medically attributable to non-service 
connected conditions (to include 
depression associated with visual 
difficulties).  If the examiner cannot 
medically attribute any symptoms to 
either the veteran's service-connected 
disability or to other non-service 
connected conditions with any degree of 
medical certainty, that should be so 
indicated.  

The examiner should also indicate whether 
the veteran's PTSD medications (such as 
ambien/zolpidem taken at bedtime, Prozac, 
Zoloft, and fluoxetine) interfered with 
his ability to drive.

The claims file should be made available 
to the examiner for review.  

4.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since December 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



